DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites an authentication server terminal receives the public key information and performs authentication on the public key information to obtain an authentication address. The emphasized limitation suggests the function of authentication on the public key produces an authentication address. However, the Specification is clear about the function of authentication, shown in Pre Grant Publication US 2020/0327511, in [0032]. A proposed amendment for the limitation would be an authentication server terminal receives the public key information and performs authentication on the public key information where it obtains the public key address of the public key information, and stores the public key address into a database of the authentication server terminal to form . 
Further in claim 1: the claim recites accordingly the transaction server terminal matches the transaction items of various users to generate matching information including a transaction address as well as a transaction amount and transmits the matching information to the electronic device.  The emphasized limitation suggests matching multiple transaction items of various users, but the limitation is not supported in the claim because it is not anticipated by the creation of transaction items of various users. This limitation is broadly interpreted to describe the capacity of the transaction server terminal to process various transactions. This information is shown in the PGPub US 2020/0327511, in [0036]. A proposed amendment for the limitation would be accordingly the transaction server terminal matches the received transaction item to transaction items of various users stored in the transaction server terminal to generate matching information including a transaction address as well as a transaction amount and transmits the matching information to the electronic device. 
Further in claim 1: the claim recites wherein the authentication server terminal has a license signature, and is able to be used to verify whether the public key information and the authentication address match with each other. The emphasized limitation is not unclear but it is not definitively describing the features of the claimed invention. Even though the claim does recite further below this limitation that the license signature is used for verification, the emphasized limitation is not positively reciting the features of the claimed invention. A proposed amendment for the limitation would be wherein the authentication server terminal has a license signature, which is used to verify whether the public key information and the authentication address match with each other.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Desmarais (US 2021/0083872, hereinafter “Desmarais”), in view of Tran (US 2019/0361917, hereinafter “Tran”), in view of Wilson (US 2020/0294033, hereinafter “Wilson”).
Regarding Claim 1, Desmarais teaches 
a setting up step of creating a digital currency account capable of storing digital currency, the digital currency account having a piece of public key information and a piece of private key information, and storing the private key information in a storage carrier (interpreting it is set up at the request of a user: “The public key is distributed publicly to serve as an address to receive messages (or transfers) from other users, like an IP address or home address. The private key is kept secret and is used to digitally sign the message ( or transaction) sent to other users. The signature is included in the message (or transaction) so that the recipient can verify using the sender's public key. This way, the recipient can be sure that only the sender could have sent the message ( or transfer). Generating a key pair is analogous to creating an account on the blockchain, but without having to register anywhere. Every transaction that is executed on the blockchain is digitally signed by the sender using their private key. This signature ensures that only the owner of the account can move blockchain assets out of the account.” See Desmarais in [0132]-[0133]; “The sensitive user data may include one or more private keys. The private key data is used to sign the unsigned transaction data to generate a signed blockchain transaction.” See in [0146]);
a transaction confirming step of verifying that the set amount of the transaction item is consistent with the transaction amount of the matching information, which makes the storage carrier generate a electronic signature corresponding to the private key information and transmitting the electronic signature to the electronic device (“The transaction generator module 412 creates a blockchain transaction that is to be processed and signed offline by a cold storage device (for example, cold storage device 324 of FIG. 3). The transaction generator module 412 is configured to generate an unsigned blockchain transaction from transaction input data, which includes user data 408 and recipient data 417. The input transaction data may include an amount, a receiving address, and a timestamp. The transaction input data may be input by a user via a user input device 466.” See Desmarais in [0208]; “In an embodiment, the verification module 434 compares the first hash value (from the decryption module 482) to the second hash value (from the hashing module 478). If the hash values are the same, the verification module 434 verifies the transaction. If the hash values differ, the verification module 434 does not verify the transaction. Failure to verify the transaction may result in the verification module ( or other module) generating a message that is sent to other entities in the system parties, alerting them that there was an unsuccessful validation of the transaction. In an embodiment, each device in the system includes a verification module 436.” See [0226]);
a account confirming step, where the electronic device transmits the transaction address of the matching information to the authentication server terminal, and the authentication server terminal performs verification between the transaction address and the authentication address to confirm that the transaction address is consistent with the authentication address, and accordingly the authentication server terminal transmits the license signature to the electronic device (“The processor of the terminal 320 is configured to execute one or more modules and/or engines. The processor includes a transaction generator module ( e.g. transaction generator module 412 of FIG. 4). The transaction generator module is configured to create an unsigned blockchain transaction from user data and sender and recipient data ( e.g. user data 408 and sender and recipient data 410, 417 of FIG. 4). The user wallet data may include account data, address data, and key data. The recipient data may include a recipient address. Specifically, the transaction data may include a user address, a recipient address, timestamp data, and asset data ( e.g. an amount and type of digital asset being transferred). The transaction data may include all the necessary information for sending a blockchain transaction to a blockchain network except for a signature.” See Desmarais in [0120]); and 
a transaction step, where after obtaining the matching information, the electronic signature and the license signature, the electronic device generates a transaction instruction and transmits the transaction instruction to the transaction server terminal to transfer the digital currency of the public key information (interpreting the instructions are part of the transaction application: “The user of the terminal may select a transaction of the blockchain asset from the cold storage wallet. The user signs the selected transaction using the private key stored on the cold storage device. In embodiments where the system implements a multi-party authentication process, the transaction is only partially signed at this stage and requires at least one other signature from an authenticating party. At 710, the transaction is distributed. The system provider server sends the transaction back to the terminal. The system provider also sends the transaction to the service provider for approval by the service provider. The system provider also sends the transaction to the system provider cold storage for internal approval by the system provider. The system provider server may send the transaction to the terminal, the service provider, and the system provider cold storage simultaneously. At 712, the transaction is pulled from the terminal 320 onto the cold storage device 324. This may be performed on multiple terminals and cold storage devices. At 714, the transaction is reviewed. The transaction may be reviewed on the cold storage to ensure that the transaction is as expected and intended. If the transaction is as expected and intended, the transaction may be signed. Otherwise, the transaction may be discarded. The transaction may be reviewed to confirm approval according to appropriate business logic of each entity. The cold storage transfers the signed transaction back to the terminal.” See Desmarais in [0278]-[0281]).
Desmarais substantially teaches where an authentication server terminal […] [obtains the public key [hash] of the public key information, and stores the public key [hash] into a database of the authentication server terminal to form] an authentication hash (interpreting the authentication hash is stored and the other is received in a process of verification: “In an embodiment, the verification module 434 compares the first hash value (from the decryption module 482) to the second hash value (from the hashing module 478). If the hash values are the same, the verification module 434 verifies the transaction. If the hash values differ, the verification module 434 does not verify the transaction.” See Desmarais in [0226]). 
Desmarais does not expressly teach an account authentication step, where an authentication server terminal receives the public key information and performs authentication on the public key information [where it obtains the public key address of the public key information, and stores the public key address into a database of the authentication server terminal to form] an authentication address, wherein the authentication server terminal has a license signature, [which is] used to verify whether the public key information and the authentication address match with each other.  
The limitations wherein the authentication server terminal has a license signature, [which is] used to verify whether the public key information and the authentication address match with each other are descriptive of the authentication server terminal, but they recite functions that are taught later in the claim, thus descriptive but not yet functional. The authentication server terminal requires a second public key address before it can match it to the authentication address. 
However, Tran does teach a deriving a blockchain address from the public key and authenticates the address (“In this embodiment, the blockchain address (132) is represented by or derived from a blockchain public key corresponding to a blockchain private key. The public key is used and/or derived to obtain the blockchain address (132), the address (132) having a specific balance of blockchain held therein. At a next stage (204), the item provider (110) utilizes the blockchain system described above and generates a cryptographic key pair, in other words, a private key and a public key associated with a blockchain address (132). In this embodiment, the service or item provider (110) generates the key pair and transfers funds to the blockchain address (132). The private key represents a direct monetary value which can be traded in the blockchain system. In the case where the blockchain is, for example, Bitcoin or another blockchain system using a similar key and address scheme, the blockchain address (132) has a particular balance associated therewith, indicated, for example, as 3.5 BTC or 0.0001 BTC in the case of Bitcoin. At a next stage (206), the service or item provider (110) embeds the key data in the service or item (112) using the embedding module (116). In the embodiment of FIG. 13F, the key data (134) is the private key associated with the blockchain address (132). The service or item receiving module (114) typically receives the media item (112) before the private key (134) is embedded therein, from where it is transferred to the embedding module (116). In this embodiment, the private key (134) is embedded in the media item (112), which is an e-book, as a one-dimensional barcode (113). At a next stage (208), the service or service or item provider (110) stores the private key (134) in association with an entity credential in the database (118), as described above. In this embodiment, the entity credential includes a name, address and contact details of the authorized entity (120). The database (118) therefore acts as a registry of keys, enabling the item provider (110) to keep track of which private keys are associated with which buyer (120). The service or item (112) is then, at a next stage (210), made available to the authorized entity (120). In this embodiment, the authorized entity (120) may typically be able to download the e-book and store it locally or in any physical or cloud-based storage location as desired.” See Tran in [0148]; “Importantly, such a system allows a party having access to a private key or data at least partially derived therefrom to transact against a corresponding blockchain address, in other words, either use the funds linked to the address or transfer the funds to a receiving address. These systems also allow any party to inspect or analyze the shared transaction ledger to determine whether a particular address was transacted against.” See in [0149]) . 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify “hashing the public key information”, as taught by Desmarais, to include “derive a blockchain address”, as taught by Tran, because it would improve the secure process of authentication of the user or of the transaction.
Desmarais, in view of Tran, does not expressly teach a transaction matching step, where an electronic device obtains the public key information and creates a transaction item including a public key address and a set amount according to the public key information, and the electronic device transmits the transaction item to a transaction server terminal, and accordingly the transaction server terminal matches the transaction items of various users to generate matching information including a transaction address as well as a transaction amount and transmits the matching information to the electronic device.  
The limitation where an electronic device obtains the public key information and creates a transaction item including a public key address and a set amount according to the public key information is not supported by the specification for the step of transaction matching, and thus will be considered as part of the steps defined in the Specification. 
However, Wilson does teach the transaction server terminal matches the transaction items of various users to generate matching information including a transaction address as well as a transaction amount and transmits the matching information to the electronic device (“At a subsequent time, the transaction history data of the user's linked account is retrieved 113 via an API requiring authentication 114 of the system 10 with the external bank service. The transaction history data is provided in raw/unstructured form and is stored in the transaction database 14. The transaction history data is analysed and processed by a transaction analysis and matching module 15 by applying one or more matching rules to identify eligible purchase transactions by a user at participating merchants from the retrieved transaction data. Text strings in the transaction data which matches or partially matches with a high probability (e.g. greater than 95% match) to a merchant details stored in a merchant database table causes the data record for that transaction to have the transaction status data field changed to “matched”. The database executes a filter to only process data records with “matched” in the transaction status data field.  The rewards rule module 16 applies a selected reward rule on each of filtered data records and computes an amount of cryptocurrency to be transferred to the user's cryptocurrency wallet address against each of those data records. The total amount of cryptocurrency is calculated by a summing function and this total amount of cryptocurrency is transferred from the reward provider's cryptocurrency wallet address to the user's cryptocurrency wallet address.” See Wilson in [0071]-[0072]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Desmarais to “retrieve transaction data that is linked to the requesting user”, as taught by Wilson, because providing the security of a blockchain transaction to the authentication of the user’s account supports the protection of the users account against fraud and theft.
Regarding Claim 7, Desmarais, in view of Tran, in view of Wilson, teaches the limitations of claim 1. Desmarais further teaches wherein the authentication server terminal connects to a plurality of various transaction institutions, and the transaction institution can create the digital currency account, thus further generating the public key information and the private key information (“The service provider is an entity (e.g. a company, an organization) willing to offer a service on one or more blockchains. The service provider has an established relationship with its end users (e.g. clients, employees or another organization). For example, a bank may offer system provider bitcoin wallets tied to their clients' bank accounts. In another example, the service provider may be a governmental body, a hospital, a medical clinic offering medical records on the blockchain to its citizens/patients. The service provider can provide the Know-your-customer part as they already have this and safeguard their end-users' private and personal information. The service provider is/may be a second party involved in any account recovery (for an account tied to their service), whether it be conducted between the end user and the service provider, or, under strict legal provisions, between the system provider and the service provider (e.g. warrant, proof of will, court order, loss or damage to the end-user cold storage and backups while proof-of-identity can be verified otherwise, etc.).” See Desmarais in [0110]). 
Regarding Claim 8, Desmarais, in view of Tran, in view of Wilson, teaches the limitations of claim 7. Desmarais further teaches wherein when the transaction institution generates the public key information, the transaction institution transmits the public key information to the authentication server terminal, and thus the authentication server terminal authenticates the public key information (See Desmarais in [0110] and [0132]-[0133]).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Desmarais, in view of Tran, in view of Wilson, and further in view of Islam (US 2021/0209586, hereinafter “Islam”).
Regarding Claim 2, Desmarais, in view of Tran, in view of Wilson, teaches the limitations of claim 1. Desmarais, in view of Tran, in view of Wilson, does not explicitly teach a transaction item verifying step, where the electronic device obtains the set amount and the public key address, and the electronic device confirms that the set amount and the public key address have no errors to generate verification information, and accordingly the electronic device transmits the transaction item to the transaction server terminal. The limitations reciting the data received are interpreted as common transfer of data between system modules. 
However, Islam does teach the electronic device confirms that the set amount and the public key address have no errors to generate verification information (“The analysis module can additionally or alternatively determine an estimated loss if the attack was successful (e.g., based on the transaction amount), and/or compare the estimated loss against a predetermined insured amount. The analysis module can call each monitoring module set serially (e.g., call the first set first, then call the second and third sets in response to the transaction amount exceeding a predetermined threshold), but can alternatively or additionally call the monitoring module sets in parallel, at random, or in any suitable order. The risk of attack can be determined by comparing the transaction amount with the estimated attack cost, by comparing the transaction amount and/or estimated attack cost with the amounts and/or costs for historic attacks, or otherwise determine the risk of attack on the entity. In response to the risk of attack exceeding a predetermined threshold, the analysis module can execute one or more response modules that can: halt transactions (e.g., by at least one cryptocurrency management system 161, 162) to addresses associated with the sender's address or user account (e.g., for a predetermined period of time, a predetermined number of confirmations, until the transaction is verified using a secondary off-chain mechanism, etc.), notify an entity account, increase the number of confirmations before a transaction by the sender is marked “confirmed” (e.g., by at least one cryptocurrency management system 161, 162), or otherwise act upon the high risk of attack.” See Islam in [0078]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Desmarais to “compare the transaction amount with an attack cost”, as taught by Islam, because providing the security of a monitoring module would prevent fraud and theft.
Regarding Claim 3, Desmarais, in view of Tran, in view of Wilson, in view of Islam, teaches the limitations of claim 2. Desmarais, in view of Islam, does teach when the electronic device generates the verification information, the electronic device transmits the transaction item to the storage carrier, and the storage carrier obtains the set amount and the public key address and confirms that the set amount and the public key address have no errors to generate re-verification information transmitted to the electronic device, and thus the electronic device can transmit the transaction item to the transaction server terminal (interpreting the storage carrier functions are similar to the electronic device functions for verification, thus concluding duplication of functions, which are taught by Islam in [0078]).
Regarding Claim 4, Desmarais, in view of Tran, in view of Wilson, teaches the limitations of claim 1. Desmarais, in view of Tran, in view of Wilson, does not explicitly teach wherein in the transaction confirming step, one of the electronic device and the storage carrier obtains the set amount of the transaction item and the transaction amount of the matching information, and performs verification between the set amount of the transaction item and the transaction amount of the matching information. 
However, Islam does teach performs verification between the set amount of the transaction item and the transaction amount of the matching information (As shown for claim 2, See Islam in [0078]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Desmarais to “compare the transaction amount with an attack cost”, as taught by Islam, because providing the security of a monitoring module would prevent fraud and theft.
Regarding Claim 5, Desmarais, in view of Tran, in view of Wilson, in view of Islam, teaches the limitations of claim 4. Desmarais, in view of Islam, further teaches wherein in the transaction confirming step, before the electronic signature is transmitted to the electronic device, the other one of the electronic device and the storage carrier re-verifies that the set amount is consistent with the transaction amount of the matching information (interpreting the storage carrier functions are similar to the electronic device functions for verification, thus concluding duplication of functions of verification, which are taught by Islam in [0078]).
Regarding Claim 6, Desmarais, in view of Tran, in view of Wilson, in view of Islam, teaches the limitations of claim 5. Desmarais, in view of Islam, further teaches wherein in the transaction confirming step, one of the electronic device and the storage carrier receives confirmation indication inputted by the user, while the other one of the electronic device and the storage carrier receives re-confirmation indication, and accordingly the electronic device and the storage carrier sequentially verify that the set amount is consistent with the transaction amount of the matching information. (interpreting the user provides input for the verification and the re-verification: “At 506, upon powering up the cold storage device 324 (i.e. connecting the cold storage device 324 to the terminal 320), an automated user interface on the terminal 320 guides the user through the setup of the system 300. The setup enforces every security feature of the system 300 such that the security features are effectively put in place and followed. This can be done from the cold storage device, gathering information about the device and signing it and encrypting with a preloaded key for verification of authenticity.” See Desmarais in [0236]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685